Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA
                        KEY WEST DIVISION

    DANI CROWLEY,                     )
                                      )
          Plaintiff,                  )
                                      )
    v.                                )     Case#_______________________
                                      )
    UNUM LIFE INSURANCE               )
    COMPANY OF AMERICA,               )
    and UNUM GROUP                    )
    CORPORATION,                      )
                                      )
          Defendants.                 )
    _________________________________ )

       COMPLAINT FOR THE RECOVERY OF PLAN BENEFITS
      AND FOR THE ENFORCEMENT OF RIGHTS UNDER ERISA

          The Plaintiff, DANI CROWLEY (CROWLEY) sues the Defendants,

    UNUM LIFE INSURANCE COMPANY OF AMERICA (UNUM LIFE)

    and UNUM GROUP CORPORATION (UNUM) and states:

                           Jurisdiction and Venue

          1.     This is an action for relief under the Employee Retirement

    Income Security Act (ERISA), 29 U.S.C. § 1001 et. seq. This Court has

    jurisdiction pursuant to 28 U.S.C. §1337 and ERISA § 502(e), 29 U.S.C.

    § 1132(e).




                                      -1-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 17




          2.     Defendant UNUM LIFE is an insurance company licensed

    to transact business in Florida, which is or was at all relevant times

    engaged in business in within this District.

          3.     Defendant UNUM is the parent company of Defendant

    Unum Life and is registered in Florida as an active Foreign Profit

    Corporation which is or was at all relevant times engaged in business

    within this District.

          4.     Defendant UNUM exercises significant control over the

    policies and actions of Defendant UNUM LIFE.

          5.     Defendant UNUM is the employer of all persons who acted

    on behalf of UNUM LIFE.

          6.     CROWLEY is a former employee of Baptist Health South

    Florida, and resides in Marathon FL.

          7.     Venue is proper within the Southern District of Florida

    pursuant to 29 U.S.C. §1132(e)(2).

               Governing Plan and ERISA Standard of Review

    The Plan:

          8.     CROWLEY is and/or was a participant in each of the plans,

    funds, programs, or arrangements described herein, or in the

    alternative, was at all times relevant a participant in each of the plans,

    funds, programs, or arrangements described herein.


                                         -2-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 17




            9.      CROWLEY is a former employee of Baptist Health South

    Florida

            10.     At all relevant times, CROWLEY was a participant in an

    employee benefit plan (hereafter referred to as “the Plan”) sponsored by

    Baptist Health South Florida which provided disability benefits to

    participants.

    Plan Funding & ERISA Standard of Review – De Novo:

            11.     Baptist Health South Florida funded its Plan by purchasing

    a group policy of insurance (policy #99609 012) underwritten by UNUM

    LIFE.        A copy of this policy is attached hereto Exhibit “A” and is

    incorporated by reference.

            12.     The group policy (Exhibit A) was drafted in its entirety by

    UNUM or UNUM LIFE.

            13.     The group policy (Exhibit A) is a contract of adhesion.

            14.     UNUM or UNUM LIFE and Baptist Health South Florida

    use the group insurance policy (Exhibit A) as both the Plan document

    and Summary Plan Description (SPD).

            15.     No other plan documents exist other than the group

    insurance policy (Exhibit A).

            16.     No originating plan document exists which instituted the

    Baptist Health South Florida Disability Plan.


                                           -3-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 17




          17.   No originating plan document or other document exists in

    which Baptist Health South Florida reserved any discretionary

    authority to itself in relation to the Plan.

          18.   The employees or agents of Baptist Health South Florida

    and UNUM or UNUM LIFE did not discuss or correspond about the

    existence, meaning, or significance of delegating discretionary authority

    from Baptist Health South Florida to UNUM or UNUM LIFE before

    purchasing the group insurance policy (Exhibit A) to fund the Plan.

          19.   The employees or agents of Baptist Health South Florida

    and UNUM or UNUM LIFE did not discuss or correspond about the

    existence, meaning, or significance of the process required to delegate

    discretionary authority from Baptist Health South Florida to UNUM or

    UNUM LIFE before purchasing the group insurance policy (Exhibit A)

    to fund the Plan.

          20.   At the inception of the Plan, Baptist Health South Florida

    did not retain to itself the authority to delegate discretionary authority

    of any type to an insurance company from which it was to purchase an

    insurance policy to fund the Plan.

          21.   At the time it purchased the group disability insurance

    policy (Exhibit A) from UNUM or UNUM LIFE, Baptist Health South




                                         -4-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 17




    Florida did not have any discretionary authority which it could delegate

    to an insurance company.

          22.    The group disability insurance policy (Exhibit A) was drafted

    entirely by UNUM or UNUM LIFE.

          23.    No document prepared by Baptist Health South Florida

    delegates any discretionary authority to UNUM or UNUM LIFE.

          24.    Additionally, the Plan clearly states that the “This policy is

    delivered in and is governed by the laws of the governing jurisdiction and

    to the extent applicable by the Employee Retirement Income Security

    Act of 1974 (ERISA) and any amendments.” Exhibit A.

          25.    De novo review applies to this action because of one of the

    following:

                 a. Neither UNUM or UNUM LIFE were delegated

                    discretionary authority such that its claim decision is

                    entitled to a discretionary review or arbitrary and

                    capricious standard of review, because or one or more of

                    the following:

                       i. Baptist Health South Florida never had the

                          authority to delegate discretion to UNUM or

                          UNUM LIFE following the inception of the Plan;




                                        -5-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 17




                      ii. The group insurance policy (Exhibit A) is a contract

                          of adhesion drafted entirely by the funding source

                          company which cannot inject discretion into the

                          plan for the first time;

                     iii. If it had power to delegate discretion, Baptist

                          Health South Florida did not properly delegate

                          discretionary authority over claims decisions to

                          UNUM or UNUM LIFE.

    Conflict Must be Considered:

          26.   UNUM or UNUM LIFE pays claims from its own general

    assets as the claims decision maker and funder of the group insurance

    policy (Exhibit A).

          27.   UNUM or UNUM LIFE is the Plan’s claims administrator,

    handling claims under the insurance policy (Exhibit A).

          28.   Any claims paid under the group insurance policy (Exhibit

    A), are paid by UNUM or UNUM LIFE entirely from UNUM’s or UNUM

    LIFE’s assets.

          29.   No assets of Baptist Health South Florida are used to pay

    claims under the group insurance policy (Exhibit A).

          30.   If this Court determines that de novo review does not apply

    to this matter, any conflict on the part of either defendants must be


                                        -6-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 7 of 17




    weighed in relation the actions or opinions of either Defendants’

    employees, agents or experts, to include but not be limited to:

                a. assessing the impact of the conflict on whether a full and

                     fair review was provided, and/or

                b. decreasing the weight afforded by the court to the

                     opinions or actions of Defendants’ employees or hired

                     experts that are contained in the ERISA Record.

          31.   UNUM’s or UNUM LIFE’s conflict of interest must be

    weighed as a factor in this court’s review of the decision in CROWLEY’s

    claim for various reasons, including but not limited to:

                a.      UNUM or UNUM LIFE operated under a perpetual

          conflict of interest because of its role as claims decider and payer

          of claims from its assets.

                b.      UNUM or UNUM LIFE allowed its concern over its

          own funds to influence its decision-making.

                c.      When UNUM or UNUM LIFE denies a claim before all

          of the contractual benefits are paid, that is referred to as a

          “recovery.”

                d.      UNUM or UNUM LIFE establishes monthly financial

          targets that are reached by denying claims whose reserves would

          cumulatively meet those targets.


                                        -7-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 8 of 17




                e.     The monthly financial targets for denying claims

          (described in paragraph 31.d. above) are called “recovery plans,” or

          words to that effect.

                f.     The monthly targets, or “recovery plans,” including the

          dollar amounts to be reached in terms of reserves on denied or

          “recovered” claims and the count of total claims that should be

          recovered.

                g.     These “recovery plans” were given by Vice Presidents

          (often through the Vice President’s administrative assistant) in

          the claims department to Assistant Vice Presidents in writing and

          verbally.

                h.     The Vice President also gave to the Assistant Vice

          Presidents a list of claims that had been identified as potential

          “recoveries,” which list included the names of individual insureds

          and the reserve amount associated with the claims of those

          insureds.

                i.     The list of claims that were potential recoveries,

          including the reserve amounts, was transferred by the Vice

          President by hard copy printouts.

                j.     The recovery plans and the list of potentially

          recoverable claims provided to the Assistant Vice President are


                                       -8-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 9 of 17




          disseminated by the Assistant Vice Presidents to the Directors

          they supervised and are used by the Assistant Vice President to

          coach or supervise their Directors.

                k.    Directors at UNUM or UNUM LIFE are the employees

          who ultimately make the decision to approve or deny claims for

          benefits.

                l.    The recovery plans and the list of potentially

          recoverable claims that are given to the Assistant Vice Presidents

          is passed on to Directors verbally, so there will be no record of the

          Directors being told their monthly financial targets of “recoveries”

          or denied claims.

                m.    After the Assistant Vice Presidents passes on the

          recovery plans and the list of potentially recoverable claims to the

          Directors, the Assistant Vice Presidents shred the documents that

          contained the names of individual insurers and their reserve

          amounts.

                n.    The Directors use this information, and the targeted

          financial amounts to guide them and the claims handlers under

          them to deny meritorious claims in order to meet the “recovery

          plan” for their team.




                                       -9-
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 10 of 17




                 o.    In order to receive bonuses under UNUM’s or UNUM

           LIFE’s incentive program, UNUM and/or UNUM LIFE employees

           are evaluated against certain criteria, which include planned

           claim terminations, expected liability acceptance rates, and

           anticipated reopen rates. (see e.g., Exhibit B, ID Director

           Scorecards).

                 p.    Internal documents reveal that targets and goals for

           claim closures are set at the unit level and that there are goals set

           for open claim recoveries (i.e., denying an open claim) per day. (See

           Exhibit C, Weekly Tracking Reports).

                 q.    In a deposition, Anthony Scuderi—who was an

           Assistant Vice President with Unum—confirmed Unum continues

           to target individual claims for their value; testifying that his

           supervising Vice President would provide him with printed sheets

           that included the names and financial reserve value of claimants

           each month; that he would copy the information in those sheets

           onto a spreadsheet on his personal computer; that he would then

           verbally disseminate that information to the claim managers he

           supervised; that he would shred the paper document; and that he

           would report back to his supervising Vice President periodically on

           the progress of meeting their “paid recovery” metric (See Exhibit


                                        - 10 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 11 of 17




           D, selected excerpts from the deposition of Anthony Scuderi). He

           testified that he believed this was the common practice of all Unum

           AVPs. See, Id.

                 r.    In essence, UNUM LIFE’s claims and appeals units

           were provided the targets for claim closures and uphold decisions

           and then were provided the specific claims that would meet those

           expectations.

                 s.    Paul Peter, another former-Assistant Vice President

           for UNUM, testified that he received the “recovery plan” each

           month from his Vice President, Maureen Griffin, and that he

           passed this information down to the Directors he supervised. (See

           Exhibit E, selected excerpts from the deposition of Paul Peter).

           Paul Peter also testified that he received the list of claims that

           were identified as potential recoveries, which included the names

           of the claimants and the reserve amount associates with their

           claim. See, Id. Paul Peter confirmed that he and the Directors he

           supervised were graded and held accountable for meeting the

           “recovery plan” and he impressed upon his Directors the

           importance of meeting the planned numbers. See, Id., at p. 29-30.

                 t.    UNUM’s or UNUM LIFE’s targeting of Plaintiff’s

           claim for denial taints all evidence it develops and rebut the court


                                        - 11 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 12 of 17




             may decisions that you should give deference to our decision

             during the review of his claim as the review was designed to reach

             the result of a denial, not an impartial weighing of the evidence.

                   u.    UNUM or UNUM LIFE breached its fiduciary duties

             to Plaintiff, including the duty of loyalty.

             32.   UNUM or UNUM LIFE have acted under a policy to take

     advantage of the potential applicability of ERISA to claims.

             33.   UNUM’s or UNUM LIFE’s decision-making process violated

     ERISA by failing to give the Plaintiff a full and fair review of the claim.

             34.   UNUM’s or UNUM LIFE’s decision-making process violated

     the terms of the applicable ERISA Plans and ERISA law and regulations.

                        The Long Term Disability Benefit Claim

             35.   CROWLEY became disabled on November 8, 2018, and

     made a claim for Long Term Disability benefits under the Plan.

             36.   CROWLEY was approved for Long Term Disability Benefits

     August 21, 2019, with benefits being paid retroactively back to May 20,

     2019.

             37.   UNUM or UNUM LIFE terminated CROWLEY’s benefits on

     April 15, 2020.

             38.   CROWLEY filed a timely appeal on October 12, 2020.




                                           - 12 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 13 of 17




             39.   UNUM or UNUM LIFE responded to the appeal on January

     08, 2021, stating it would pay benefits from April 16, 2020, to May 19,

     2020.

             40.   UNUM or UNUM LIFE denied payment of benefits past

     May 19, 2020.

             41.   CROWLEY’s various conditions are either unchanged or

     have progressively worsened since UNUM originally approved her Long

     Term Disability claim.

             42.   UNUM failed to rely on CROWLEY’s treating doctors who
     have not released her back to work in any capacity.
             43.   CROWLEY’s restrictions and limitations create vocational

     limitations that do not allow her to return to work in any capacity even

     a part time capacity.

             44.   Objective   testing   and       CROWLEY’s   providers   opined

     CROWLEY was unable to work in any job or in any work environment

     due to her restrictions and limitations.

             45.   CROWLEY appealed this denial on February 19, 2021.

             46.   UNUM or UNUM LIFE upheld its denial on May 20, 2021.

             47.   CROWLEY is unable to meet the demands or requirements

     of any occupation due to the restrictions and limitations outlined by her

     physicians.



                                          - 13 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 14 of 17




           48.   CROWLEY has not been released back to work in any

                 capacity.

           49.   With respect to all claims made herein, CROWLEY

     exhausted all administrative remedies by pursuing all necessary pre-suit

     appeals required under the plan and 29 C.F.R. §2560.503-1.

                             Benefits in Controversy

           50.   CROWLEY is entitled to benefits under the Plan consisting

     for Long Term Disability since the date of termination, May 20, 2020,

     through the date of filing this action, as she has met the definition of

     disability based upon restrictions and limitations related to her

     impairments.

           51.   Benefits under the group disability insurance policy are

     calculated at a rate of 60% of CROWLEY’s gross basic monthly earnings.

           52.   As of the date of filing this action, UNUM or UNUM LIFE

     owes CROWLEY a total of 12.67 monthly benefit payments for an

     aggregate sum of $21,647.06.

           53.   Plaintiff is entitled to benefits herein because:

                 (a)   The benefits are permitted under the Plan.

                 (b)   Plaintiff has satisfied all conditions to be eligible to

           receive the benefits.




                                        - 14 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 15 of 17




                 (c)   Plaintiff has not waived or otherwise relinquished

           entitlement to the benefit.

           54.   Each monthly benefit payment owed since June 14, 2019, is

     a liquidated sum and became liquidated on the date the payment was

     due and payable. Plaintiff seeks pre-judgment interest on each such

     payment.

           55.   Pursuant to ERISA § 502(g), 29 U.S.C. §1132(g), CROWLEY

      is entitled to an award of reasonable attorney fees and costs incurred in

      an action brought under ERISA. Plaintiff has been required to obtain

      the undersigned attorney to represent her in this matter and has agreed

      to a reasonable attorney fee as compensation to him for his services.

           WHEREFORE, the Plaintiff, DANI CROWLEY, asks this Court

     to enter judgment against the Defendants, UNUM LIFE INSURANCE

     COMPANY OF AMERICA and UNUM GROUP CORPORATION,

     finding that:

           (a)   The Plaintiff is entitled to Long Term Disability benefits

     from May 20, 2020, and through filing of this lawsuit; and

           (b)   Awarding benefits in the amount not paid to the Plaintiff

     from May 20, 2020, to the date of filing this lawsuit - a total of

     $21,647.06, together with pre-judgment interest at the legal rate on each

     monthly payment from the date it became due until the date it is paid,


                                         - 15 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 16 of 17




     and declare entitlement to any additional benefits owed to Plaintiff from

     the time of filing this Complaint to the time of Judgment in this action;

     and

           (c)     Award reasonable attorney fees and costs incurred in this

     action; and

           (d)     For such other and further relief as this Court deems just

     and proper, including but not limited to:

                   1.   a declaration that Plaintiff’s same claim for benefits

                        continues after the last date of benefits awarded by the

                        Court, without need to file a new application for

                        benefits, and

                   2.   remanding Plaintiff’s claim to the Plan Administrator

                        for further action to address continuing benefits after

                        the final date of benefits awarded by this Court, and

                   3.   ordering Defendants to advise Plaintiff’s former

                        employer or any other necessary entity that benefits

                        in this action were properly paid through the date of

                        this Court’s Order awarding benefits for purposes of

                        coordinating or reinstating any ancillary benefits

                        which should properly be paid or for which coverage




                                        - 16 -
Case 4:21-cv-10061-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 17 of 17




                      should be awarded as a result of Plaintiff’s receipt of

                      disability benefits under the Plan.


     DATED this 11th day of June 2021.


                                     s/ William C. Demas
                                  WILLIAM C. DEMAS, ESQUIRE
                                  Florida Bar # 0142920
                                  JOHN V. TUCKER, ESQUIRE
                                  Florida Bar # 899917
                                  TUCKER LAW GROUP, P.A.
                                  5235 16th Street North
                                  St. Petersburg, Florida 33703
                                  Tel.: (727) 572-5000
                                  Fax: (727) 571-1415
                                  tucker@tuckerlawgroup.com
                                  demas@tuckerlawgroup.com
                                  Attorneys and Trial Counsel for Plaintiff




                                      - 17 -
